IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 95-30500
                        Summary Calendar



     CARL ENGLAND,

                                        Petitioner-Appellant,

          versus


     BURL CAIN, Warden;
     RICHARD P. IEYOUB, Attorney General,

                                        Respondents-Appellees.




      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                           (94-CV-3808)


                       (September 28, 1995)
Before GARWOOD, WIENER and PARKER, Circuit Judges.*

PER CURIAM:

     Petitioner-appellant Carl England (England) was convicted

after a jury trial of aggravated battery in Louisiana state court

and sentenced to ten years at hard labor.     His conviction and

sentence were affirmed on direct appeal by the Louisiana First

Circuit Court of Appeal.   England also filed an application for


     Local Rule 47.5 provides: “The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession.”
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
post-conviction relief in the Louisiana courts, which was denied.

     England subsequently filed the present petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254.         He alleged that the

evidence was insufficient to support his conviction for aggravated

battery, that the trial court accepted a verdict that did not

clearly convey the intent of the jury, and that he had been denied

the effective assistance of counsel because his trial counsel

failed to have the jury polled and failed to object to the trial

court’s acceptance of the jury’s verdict.

     The    magistrate   judge   concluded   that   the   evidence   was

sufficient to support England’s conviction, that the jury’s verdict

clearly conveyed the intention of the jury, and that England had

not shown that his attorney’s performance was deficient.             The

magistrate judge thus recommended that England’s habeas petition be

denied.    The district court adopted the report and recommendation

of the magistrate judge and denied England’s habeas petition.

England filed a timely notice of appeal from the court’s judgment.

The district court granted England’s request for a certificate of

probable cause (CPC).

     England argues that the state trial court accepted a verdict

that did not clearly convey the intent of the jury.         He contends

that because the jury merely returned a verdict of “guilty” and did

not specify guilty as to which offense, the verdict did not clearly

convey whether the jury’s intent was to find him guilty as charged

or guilty of a lesser-included offense.

     The verdict form given the jury was as follows:


                                   2
     “We, the jury, find the defendant, CARL L. ENGLAND,




                                    Foreman


                                    Date”

     When returned by the jury, the blank following England’s name

had been filled in with (and only with) the word “Guilty” (and the

verdict had been signed by the foreman and dated).

     The verdict form as given to the jury also contained the

following statement:

                       “Responsive Verdicts



     GUILTY

     GUILTY OF SECOND DEGREE BATTERY

     GUILTY OF SIMPLE BATTERY

     NOT GUILTY”

     The trial court instructed the jury as follows:

     “[T]he verdicts which may be returned in this case are:
     Guilty, guilty of second degree battery, guilty of simple
     battery, and not guilty.

          Thus, if you are convinced beyond a reasonable doubt
     that the defendant is guilty of aggravated battery, the
     form of your verdict should be: We, the jury, find the
     defendant guilty.

          If you are not convinced the defendant is guilty of
     aggravated battery, but you are convinced beyond a
     reasonable doubt that the defendant is guilty of second
     degree battery, the form of your verdict should be: We,
     the jury, find the defendant guilty of second degree
     battery.


                                3
           If you are not convinced the defendant is guilty of
      aggravated battery, but you are convinced beyond a
      reasonable doubt that the defendant is guilty of simple
      battery, the form of your verdict should be: We, the
      jury, find the defendant guilty of simple battery.

           If the State has failed to prove beyond a reasonable
      doubt that the defendant is guilty of either the offense
      charged or of a lesser included offense, the form of your
      verdict should be: We, the jury, find the defendant not
      guilty.

      Under Louisiana law, there is “no formal requirement as to the

language of the verdict except that it shall clearly convey the

intention of the jury.”       La. Code Crim. Proc. Ann. art. 810 (West

1995).    The jury’s verdict clearly conveyed its intention to find

England guilty of aggravated battery.                 England’s argument is thus

without merit.

      England argues that the evidence was insufficient to support

his conviction for aggravated battery. He contends that he stabbed

the victim in self-defense.

      The standard for testing the sufficiency of the evidence in a

federal habeas review of a state conviction is whether, “‘after

viewing    the     evidence   in    the       light    most   favorable    to   the

prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’”

Guzman v. Lensing, 934 F.2d 80, 82 (5th Cir. 1991) (quoting Jackson

v. Virginia, 443 U.S. 307, 319 (1979)).                This standard is applied

with reference to the substantive elements of the criminal offense

as defined by state law.           Isham v. Collins, 905 F.2d 67, 69 (5th

Cir. 1990).      When, as here, a state appellate court has reviewed

the   issue   of    the   sufficiency     of     the    evidence,   that   court’s


                                          4
determination is entitled to some weight in a federal habeas

review.    Porretto v. Stalder, 834 F.2d 461, 467 (5th Cir. 1987).

       England concedes in his brief that he stabbed the victim.                 He

contends, however, that the stabbing was necessary to protect

himself because the victim had a gun and that the stabbing was thus

committed in self-defense.         Under Louisiana law, the “use of force

or    violence    upon    the   person   of   another   is    justifiable,      when

committed for the purpose of preventing a forcible offense against

the person . . . provided that the force or violence used must be

reasonably and apparently necessary to prevent such offense. . . .”

La. Rev. Stat. Ann. 14:19 (West 1995).

       Terrence Pichon, the victim in the case, testified at trial

that he walked up to England to buy a “joint of marijuana” and that

he gave England two dollars for the “joint.”              England then asked to

use    Pichon’s    cigarette      lighter.       Pichon      testified   that    he

eventually asked England to give him either his “money or the

joint” and his cigarette lighter, but that England would not give

him the items.           Pichon “reached for the lighter and [his] two

dollars” and “pushed [England] a little bit.”                  Pichon testified

that England then stabbed him.            Pichon further testified that he

did not have a weapon on his person at the time.                    Officer Rob

Callahan and Detective Louis Thompson testified that no gun was

found on Pichon’s person, in his clothing, or in his personal

belongings; nor was a gun found in the area of the stabbing.1


     England did not testify. A statement he gave the police about
two weeks after the incident claims that he stabbed Pichon in self-
defense, and that he had gone over by a tree to get the knife

                                         5
     Viewing the evidence in the light most favorable to the state,

the jury could have found beyond a reasonable doubt that England

stabbed    Pichon   and   that   the    stabbing       was    not    committed   to

“prevent[] a forcible offense” against England’s person, nor was

England’s action either reasonable or apparently necessary to

prevent any such offense. Further, the evidence supports the state

appellate court’s finding that “the state clearly negated [the]

possibility [that the stabbing was committed in self-defense]

beyond any reasonable doubt.” The evidence is therefore sufficient

to support England’s conviction for aggravated battery.

     England argues that he received ineffective assistance of

counsel in that his counsel was ineffective for failing to have the

jury polled as to their verdict and by failing to object to the

trial court’s acceptance of a faulty verdict.

     To    obtain   habeas   corpus         relief    based   upon    ineffective

assistance of counsel, a petitioner must show not only that his

attorney’s    performance    fell      below     an    objective     standard    of

reasonable competence, but that the petitioner was prejudiced by

his counsel’s deficient performance. Strickland v. Washington, 466

U.S. 668, 687 (1984).        In evaluating such claims, this Court

indulges in “a strong presumption” that counsel’s representation

fell “within the wide range of reasonable professional competence,”

Bridge v. Lynaugh, 838 F.2d 770, 773 (5th Cir. 1988).                    Judicial



because   Pichon had a gun. Defense witness Rushing testified he was
present   on the occasion in question and that although he did not
see the   stabbing or any knife he did see Pichon pull out a pistol.
He does   not mention England going to a tree or getting a knife.

                                        6
scrutiny of counsel’s performance must be highly deferential.

Strickland, 466 U.S. at 689.

     As discussed above, England’s argument that the state trial

court erroneously accepted a faulty jury verdict is meritless.

Moreover, the Louisiana First Circuit Court of Appeal in denying

England post-conviction relief held that “the verdict was not

improper.”    State of Louisiana Ex Rel Carl England v. State of

Louisiana, No. 92-KW-1499 (La. App. 1st Cir. Oct. 13, 1992).

Counsel was not required to raise a meritless objection to the

court.    Further, a review of the transcript shows that England’s

counsel requested that the jury be polled and that it was in fact

polled.   England has failed to show that his counsel’s performance

was deficient.2

     None of England’s contentions on appeal has merit.        The

judgment is accordingly



                                                         AFFIRMED.




     Nor is there anything to suggest possible prejudice respecting
either claim of ineffective assistance.

                                 7